Citation Nr: 1213539	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-34 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include residuals of frostbite.

2.  Entitlement to service connection for a dental disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to May 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which denied service connection for residuals of frostbite and a dental condition.

The Veteran testified before the undersigned at a November 2011 Travel Board hearing.  The hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral foot disability was incurred as a result of exposure to cold weather during active military duty.

2.  The Veteran does not does not have a dental condition or disability as a result of combat wounds or other trauma during his active military service, and he does not meet the requirements for service connection for the limited purpose of receiving VA outpatient treatment. 



CONCLUSIONS OF LAW

1.  A bilateral foot disability was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

2.  The criteria for entitlement to service connection for a dental disorder, for purposes of both compensation and VA outpatient treatment, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721 (West & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for service connection for a bilateral foot disability.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran was provided with notice fulfilling the requirements of 38 C.F.R. § 3.159(b), including notice regarding the disability-rating and effective-date elements of the claim, in an April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including VA treatment records.  The Veteran has not reported any private treatment.

The RO requested the Veteran's service treatment records, but the National Personnel Records Center (NPRC) indicated that these records were missing and presumed destroyed by fire in 1973.  Destruction of service department records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service department records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this case the record contains the Veteran's DD-214 showing that he served in Korea for over a year, and received the Korean Service Medal with 2 Bronze Stars.  Accordingly, as discussed below, the Board has accepted his reports of the circumstances of his service.

The Board acknowledges that the Veteran has not been afforded a VA examination for his dental claim.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  As noted above, the Veteran's service treatment records are unavailable.  However, as discussed below, no competent evidence has been submitted to indicate that a dental disorder is associated with an established event, injury, or disease in service, or that a dental disorder is associated with trauma during service.  Accordingly, it was not necessary to obtain a medical examination or medical opinion in order to decide the claim for a dental disorder in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Bilateral Foot Disability

The Veteran contends that he has a bilateral foot disability, which developed as a result of exposure to cold weather and cold water, during active duty in Korea.  Specifically, the Veteran claims that when he arrived in Inchon, Korea, his feet were submerged in freezing cold water for approximately two hours, while wearing non-insulated leather boots, as he departed the ship that transported him from Japan to Korea, and was required to wait aboard a landing craft which would transport him to the shores of Inchon.  He claims further that when he was further subjected to cold weather exposure as he travelled by train and truck, both of which were non-heated and exposed to the elements, from Inchon to Seoul, where his battalion was stationed.  The Veteran testified that the entire trip took approximately seventeen hours, and that his feet were wet and cold the entire time.  The Veteran claims that when he arrived at the camp where his battalion was stationed, he was taken into a heated tent and given wool socks and rubber, insulated boots.  However, he claims that it still took approximately one month before his feet began to feel better, and that he was given a jeep to drive around so that he would not have to do much walking on his feet, due to the pain he was experiencing.  The Veteran claims that he did not receive any additional treatment for his feet during his sixteen month tour of duty in Korea, which included two winters.  He reported that his feet began to bother him again approximately five or six years after his discharge, but he did not seek treatment for his feet post-service until approximately 2002.  The Veteran's wife also testified that the Veteran complained of problems with his feet after his discharge from the military.  See November 2011 Travel Board hearing transcript.

As noted above, the Veteran's service treatment records are not available for review.  However, the Veteran's DD-214 shows that he had 1 year and 3 months (approximately 15 months) of foreign service, and that he was awarded the Korean Service Medal with 2 Bronze Stars.  Thus, the Board finds that the conditions of his service are consistent with his reports of cold weather exposure.  38 U.S.C.A. § 5104(a).  Therefore, the evidence supports a finding that the Veteran was exposed to extremely cold weather in service and that he has current cold injuries of the feet.

Outpatient treatment records from the VA Medical Center in Atlanta, Georgia dated from January 2002 to August 2008 show that the Veteran was diagnosed and treated for left hallux limitis and bilateral onychomycosis.  In a more recent October 2011 statement, a physician at the VA Medical Center in Bay Pines, Florida indicated that the Veteran had received treatment for hypertrophic nails/neuropathy/cold residuals, which was originally diagnosed by his primary care physician in January 2011.  The physician also stated that although "one cannot say precisely how long the condition existed prior to the date of diagnosis, it is well known that this type of disability can be present for years prior to becoming symptomatic."  He opined that the condition "could have as likely as not been caused or aggravated by the Veteran's active duty service time."  He also specifically noted that the diagnosed neuropathy was probably a residual of the Veteran's frostbite, which he reported had occurred during service.  

The Veteran's brother has also submitted a statement, indicating that the Veteran gave him a detailed account of his experience when he arrived in Korea in January 1953, including his exposure to the cold weather and cold water and the ensuing problems with his feet.  He also reported that the Veteran did not have problems with his feet before he enlisted in the military, but that when he returned home in 1954 after his discharge, he suffered from consistent soreness in his feet, which required him to frequently take his shoes off and massage his feet.  See August 2006 statement from the Veteran's brother.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  But lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the Veteran is clearly competent to attest to his symptoms regarding foot pain, sensitivity to touch, and sensitivity to cold.  Such symptoms are "observable" symptoms.  See Layno, supra.  Therefore, the Board finds that the Veteran's assertions regarding his in-service and post-service symptoms are of probative value.  He has provided competent evidence of a continuity of symptomatology, and a VA physician has also provided a medical opinion linking his current disorders of the feet to his active military service, including an in-service occurrence of frostbite.  The Board notes that the opinion is not entirely clear, in that the physician did not specifically indicate whether the diagnosis was for the Veteran's right or left foot, or a bilateral condition.  However, the Board finds that as the physician did not limit the diagnosis to one foot, and the Veteran was diagnosed with a bilateral condition of the toenails during earlier VA treatment, it is safe to assume that the hypertrophic nails diagnosed in 2011, although different from the onychomycosis diagnosed earlier, was also a bilateral condition.  The examiner considered an accurate history in providing this opinion, and there is no contrary medical opinion of record.

The Board also notes that the Veteran, along with his wife and brother, have reported in statements and during the Veteran's November 2011 hearing that he has had problems with his feet since service.  These statements provide competent evidence of cold injuries to the feet during active duty and a continuity of symptoms since.  They provide a sufficient basis for establishing service connection.  Davidson, Jandreau, Barr.  They are buttressed by the opinions of the VA physician.  He is competent to report the specifics of his injury, and his report is supported by the findings that he has current feet disorders.

There is evidence against the claim, inasmuch as the contemporaneous record does not document cold injuries to the feet for many years after service.  The evidence is, however, in at least equipoise.   Resolving reasonable doubt in the appellant's favor, the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Dental Disability

The Veteran has reported that during active duty in August 1952, although he did not complain of toothaches, four of his teeth were pulled instead of being filled, by a military dentist at Fort Dix.  He does not contend that his teeth were pulled due to any dental trauma sustained in service.  He claims further that in July 1953, a dentist who worked out of a truck filled and cleaned his teeth, and made a bridge for the teeth that should have never been pulled.  However, the Veteran claimed that the bridge caused him problems and he could not use it.  

During his November 2011 hearing, the Veteran testified that he had some trouble chewing due to the missing teeth because he thought that he would destroy his other teeth by putting too much pressure on them.  However, he has not reported symptoms of any specific compensable disability related to his missing teeth.  

The post-service medical evidence of record consists of outpatient treatment records from the VA Medical Centers in Atlanta, Georgia and Bay Pines, Florida.  These records do not show treatment for a dental disorder, and the Veteran has not reported that he has received treatment, VA or private, for a dental disorder.

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2011), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

Having reviewed the complete record, the Board finds that there is no basis for granting service connection for the Veteran's dental disorder, including missing teeth, for the purpose of receiving disability compensation.  Significantly, as noted above, the Veteran's service treatment records are unavailable, and therefore, there is no evidence of any dental trauma in service.  The Veteran is competent to report that his teeth were pulled in service, and there is no evidence of record that would call his credibility into question.  However, the Veteran does not allege that he experienced "trauma" to his teeth during military service.  He has only reported that the teeth were pulled when he believes that they should have just been filled.  The VA General Counsel has held in a precedential opinion that merely to have had dental extractions during service (as in the Veteran's case), is not tantamount to dental trauma, because treatment of teeth, even extractions, in and of itself does not constitute dental trauma.  See VAOPGCPREC 5-97 (Jan. 22, 1997).  

Under the circumstances, service connection for the Veteran's dental disorder/condition for compensation purposes must be denied. 

Notwithstanding the aforementioned, the Veteran may be entitled to service connection for the purpose of receiving VA outpatient dental treatment where he or she qualifies under one of the categories outlined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161, such as Veterans having a compensable service-connected condition (Class I eligibility); Veterans having a noncompensable service-connected dental condition, provided that they apply for treatment within a certain period after service (Class II eligibility); and those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 17.161 (2011).

The provisions of 38 U.S.C.A. § 1712(a)(1) provide that outpatient dental services and treatment, and related dental appliances, shall be furnished for dental condition or disability which: (A) is service connected and compensable in degree; or (B) is service connected, but not compensable in degree, if: (i) the dental condition or disability is shown to have been in existence at the time of the Veteran's discharge or release from active military, naval, or air service; (ii) the Veteran had served on active duty for a period of not less than 180 days, or in the case of a Veteran who served on active duty during the Persian Gulf War, 90 days immediately before such discharge or release; and (iii) application for treatment is made within 90 days after such discharge or release, except that (1) in the case of a Veteran who entered active military, naval, or air service within 90 days after the date of such Veteran's prior discharge or release from service, application may be made within 90 days from the date of such Veteran's subsequent discharge or release from such service, and (2) if a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction; and the Veteran's Certificate of Discharge or release from active duty does not bear a certification that the Veteran was provided, within the 90-day period immediately before the date of such discharge or release, a complete dental examination (including dental X-rays) and all appropriate dental services and treatment indicated by the examination to be needed.  (C) Is a service connected dental condition or disability due to combat wounds or other service trauma, or of a former POW; (D) is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active military, naval, or air service; (E) is a nonservice-connected condition or disability of a Veteran for which treatment was begun while such Veteran was receiving hospital care under this chapter and such services and treatment are reasonably necessary to complete such treatment; or where (F) the Veteran is a former POW who was detained or interned for a period of not less than 90 days; (G) the Veteran has a service-connected disability rated as total; or where (H) the dental treatment is medically necessary (i) in preparation for a hospital admission, or (ii) for a Veteran otherwise receiving care or services under this chapter.  38 U.S.C.A. § 1712 (West 2002).

The Veteran does not allege, and the evidence does not show that he meets any of the categories of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  For example, he is not service-connected for any dental disability; he does not have a dental disability that is associated with and is aggravating a disability resulting from some other disease or injury which was incurred in or aggravated by active military service; he was not being treated for his missing teeth while he was receiving hospital care; he is not a former POW; he does not have a service-connected disability rated as total; and there is no evidence that he has dental treatment that is medically necessary.

Based on the foregoing, the Board finds that service connection for dental trauma for the purpose of obtaining VA outpatient dental treatment is not warranted.

Accordingly, the Board must conclude that the preponderance of the evidence is against the Veteran's claim.  Reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a bilateral foot disability is granted.

Service connection for a dental disability is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


